Appeal Dismissed and Memorandum Opinion filed December 22, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00268-CV

                       FARRELL THOMAS, Appellant

                                        V.
     NATIONSTAR MORTGAGE, LLC D/B/A MR. COOPER, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-52088

                         MEMORANDUM OPINION

      This appeal is from a judgment signed on March 2, 2020. The clerk’s record
was filed June 26, 2020. No reporter’s record was taken. No brief was filed.

      On November 10, 2020, this court issued an order stating that unless
appellant filed a brief on or before December 10, 2020, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                          2